Organisation of the working time of persons performing mobile road transport activities (debate)
The next item is the report by Marie Panayotopoulos-Cassiotou, on behalf of the Committee on Employment and Social Affairs, on the organisation of the working time of persons performing mobile road transport activities - C6-0354/2008 -
rapporteur. - (EL) Madam President, Directive 2002/15/ΕC really did need revising and, following a report which it was obliged to present, the European Commission tabled suitable amendments to help this industry, in order to safeguard the health and safety of its workers and, at the same time, to facilitate healthy competition. The Committee on Employment and Social Affairs accepted the opinion of the Committee on Transport and Tourism and, despite my recommendation, rejected the Commission proposal; in other words, it did not agree to exempt self-employed drivers from the scope of the directive. I must point out that the 2002 directive made provision for self-employed drivers to be included as of 23 March 2009. Developments are not as they appear in the wake of the impressions and excitement caused by the debate on a directive on road transport.
As far as driving times and rest periods are concerned, there have been significant developments since 2002, because Regulation (EC) No 561/2006, which entered into force in 2007, applies to all lorry drivers and ensures they have suitable driving times and rest periods.
Therefore, to include self-employed drivers in a directive on working time would be to misunderstand the concept of self-employment, because when someone is self-employed, they set their own working time. This would therefore be a serious, harmful action against small and medium-sized enterprises, it would restrict entrepreneurial freedom and we would be helping to create additional administrative burdens. This would set a precedent for starting a debate on the integration of self-employed persons in other sectors, thereby limiting their ability to work as long as they like. This leaves a serious problem: who is self-employed and who is a 'false' self-employed person? It is clear that certain workers claim to be self-employed but are not. The European Commission had proposed that we lay down criteria so that we can distinguish 'false' self-employed persons. However, this would not be possible, because controls are still carried out nationally. If, therefore, European legislation stipulated who was a 'false' self-employed person and who was not, this could not be made visible from national controls. Thus we have the facility now, with our new proposals, to determine at Member-State level who will and who will not be included in the directive on persons performing mobile road transport activities. We also call on the European Commission in our proposals to re-determine the results of the application of the directive. I call on my fellow Members to reject the amendment which aims to refer the proposal back to committee and to support my group's proposals, which are also supported by the Group of the Alliance of Liberals and Democrats for Europe and the Independence and Democracy Group.
Madam President, honourable Members, you know that road safety is one of the priorities of my work as Commissioner for Transport.
It is also important to emphasise from the outset that, while road safety is of course a key element when discussing an issue such as drivers' working time, our debate today is not about road safety but about social legislation, not driving time but working time.
The question we must answer today is this: should self-employed contractors be subject to restrictions on working time on the same terms as employees? This is something we must look at very carefully, because there are no precedents in European law establishing how long a self-employed person can work for in an office or laboratory.
In 1998, when the Council and Parliament first debated the directive on the working time of mobile workers, the situation in the road transport sector was totally different from what it is today, as the rapporteur, Mrs Panayotopoulos-Cassiotou, said: at the time it was common practice to dodge the rules in force on driving time, meaning that professional drivers spent far too long at the wheel. On the basis of the previous regulation on driving time, introduced in 1985, it was nigh on impossible to control driving time effectively.
In that context, between 1988 and 2002 legislators discussed a Commission proposal aimed at regulating the working time not only of employee drivers, but also of the self-employed. As a result of that discussion, the sectoral directive on the working time of mobile workers was adopted. The hope was to reduce the negative consequences for road safety arising from inadequate driving time rules by extending the scope of the laws on working time to include self-employed drivers.
The problem was not resolved, however, and following a conciliation procedure between Parliament and the Council, the Commission was invited to weigh up the pros and cons of extending working time rules to self-employed workers and thus present a proposal in 2008. The Commission met this request, publishing a detailed study in 2007 that came to the following conclusions.
Firstly, that working time must not be confused with driving time. As far as the latter is concerned, the situation has changed radically. As you know, this House, together with the Council, has adopted new rules on driving time. Among other things, these rules provide for the use of the digital tachograph, an extremely reliable monitoring device, and a specific implementing directive.
The new rules, which have been in force since 2007, apply to all lorry drivers, thus including self-employed drivers. With the new digital tachograph, which records a lorry's every move, minute by minute, a driver cannot drive for more than nine hours a day and an average of 45 hours a week. In essence, it is now possible to monitor the application of these rules much more rigorously than it was in 1985.
Secondly, there are no precedents in Community social legislation governing the work of the self-employed. A self-employed worker cannot in fact be forced to do extra hours insofar as he is, by definition, free to organise his own work as he wishes. What is more, it is virtually impossible in practice to control the working time of this group of people.
Thirdly, the overall balance between the advantages and disadvantages of extending the rules on working time to the self-employed is very uncertain, and it is not possible to demonstrate that applying the directive in question to self-employed drivers will bring clear advantages. Lastly, it is very important to point out that the application of working time rules to self-employed drivers is ineffectual and very difficult to achieve, since these drivers do not have to record their working time for salary purposes, not to mention the fact that the administrative costs of applying such rules would be very high.
Fourthly, one aspect where intervention is needed, however, is that of 'false self-employed drivers', that is to say drivers who are formally self-employed, but in reality are not free to organise their own working activity, because they are entirely dependent on a single company that provides their income and their orders. In social terms, they are vulnerable. Now, in theory, they are covered by the directive, but the failure to apply it means that this does not happen in practice. The Commission's proposal is therefore to step up the implementation of the directive and provide 'false' self-employed drivers with the social protection they need.
At a time of economic crisis, to impose an additional administrative and financial burden on small and fragile businesses, which must face the consequences of the recession, would not send a good message. For this reason, in conclusion, the Commission welcomes the amendments tabled by the Group of the European People's Party (Christian Democrats) and European Democrats, the Group of the Alliance of Liberals and Democrats for Europe and the Independence and Democracy Group, which are in line with the Council's common position adopted during the last Transport Council, and, through these amendments, is sending a clear message to the industry: the phenomenon of 'false' self-employed drivers will not be tolerated, and legislators will ensure that the rules are applied throughout Europe.
draftsman of the opinion of the Committee on Transport and Tourism. - (NL) Madam President, the moment of truth is fast approaching. Tomorrow afternoon, we shall be voting on the report by Mrs Panayotopoulos-Cassiotou. The rapporteur and I, as draftsman of the opinion of the Committee on Transport and Tourism, share the same perspective on free enterprise, and so together we have signed 10 or so amendments that the Council, too, can accept. I am grateful that Commissioner Tajani can support them.
Tomorrow, we shall first have to deal with the amendment tabled by the Committee on Employment and Social Affairs that seeks to reject the proposal. I am still highly indignant about this amendment. Last week, however, this indignation turned to horror when I saw the position paper of the European trade unions. For fear of a stray Romanian or Bulgarian self-employed driver, it dusts off untruth upon untruth to persuade MEPs to vote against the Commission proposal.
The paper intimates that self-employed drivers work 86-hour weeks. Drivers, both employed and self-employed, are permitted to drive for an average of 45 hours per week in a two-week period, as Commissioner Tajani has also pointed out. Are we to understand, then, that they are spending 41 hours per week working on their businesses? Nor does the paper's argument about road safety hold water. There is no evidence of a correlation between road safety and exempting self-employed drivers from the rules on working time; in fact, the reverse is true.
Incidentally, it is clear from the position paper that the trade unions know full well that their position is extremely tenuous. The environment and the internal market are dragged in kicking and screaming to supposedly demonstrate that we should vote in favour of the rejection proposal, when the Commission's very extensive impact assessment shows that the proposal will actually be beneficial to the functioning of the internal market, the transport sector and the environment. That is why, tomorrow, we must vote against the amendment tabled by the Committee on Employment and Social Affairs that seeks to reject the proposal, and in favour of the rapporteur's amendments. I trust that common sense will prevail during the vote.
Finally, I wish to add that I thought the email Mr Hughes sent last Saturday completely inappropriate. Making politics out of the fatalities of ... (The President cut off the speaker)
on behalf of the PPE-DE Group. - (FI) Madam President, ladies and gentlemen, working time restrictions should not extend to self-employed entrepreneurs and drivers, and, fortunately, both the Commission and the Council have reached this conclusion.
In my country, Finland, a restriction on working time would have a very adverse effect on self-employed drivers. Drivers in Finland tend to be small-scale entrepreneurs. Over half own the vehicle they drive. They therefore do everything themselves: they maintain their vehicles and do their own accounts. Self-employed drivers are already bound by the same limits on driving time and compulsory rest periods as drivers who are employed by someone else. This is important for the future. Driving times themselves should not be extended, but if this amendment by the Group of the Greens/European Free Alliance and the Socialist Group in the European Parliament were to enter into force, drivers would not be able to maintain their vehicles or do their accounts during their time off, for example. In any case, how would compliance with such a regulation be monitored?
It is vitally important to aid employment and entrepreneurship during an economic crisis. I hope that everyone will agree with the Commission and the Council of Transport Ministers to keep self-employed drivers outside the scope of regulated working time under this Directive.
on behalf of the PSE Group. - (NL) Madam President, ladies and gentlemen, the Socialist Group in the European Parliament considers the proposal for the revision of the rules on working time in road transport insufficiently well thought out and inconsistent. Poor transposition of and compliance with the legislation cannot be a reason to relax the rules. As the Commission says, legislation can be efficient and effective only if it covers all parties concerned.
In questions to the Commission, I have endeavoured to obtain clarity as to what action the Commission plans to take against the use of 'false' self-employed workers. In this context, the intention that has now been voiced in the Council not only to exclude self-employed drivers from the scope but also to omit to take satisfactory action against 'false' self-employed workers finds no favour with the PSE Group.
The activities of both employed and self-employed drivers are equally relevant to their own and to other people's safety. Making a distinction is out of the question in the eyes of our group. I must support the Commissioner: it is not the first time that self-employed workers, too, have been included in the coordination of safety on construction sites in order to guarantee their own safety and the safety of others.
During its last session of this parliamentary term, Parliament must adopt the directive on the working time of mobile workers. As rapporteur for the Group of the Alliance of Liberals and Democrats for Europe, I think that it is irresponsible of us to support the rejection of the Commission's text in its entirety, as was suggested. We Liberals support and firmly stand behind the need for the tens of thousands of self-employed mobile workers to retain their competitive advantage and the purpose of being self-employed.
The current situation is alarming. The current directive removes a fundamental principle of the free market, namely, entrepreneurship and support for it. It is unacceptable for us to treat those working according to a labour agreement on an equal footing with those who are self-employed. Unlike salaried workers, the self-employed work on the basis not of a specified number of hours, but of the goods which they handle as well as the number and type of shipments. Including them in the new directive will actually destroy their entrepreneurial drive.
Legislation stipulating the working time for the self-employed would mark a dangerous, unjustified precedent. There is no similar kind of regulation in any other sector. Adopting such a decision would have an adverse impact on the European economy.
The definition of night work is also of great practical significance. At the moment, Member States can define night time themselves. This enables them to maximise the number of working hours for transporting passengers and goods according to the varying daylight. As you know, night time in Finland is different to night time in Italy. Flexibility helps reduce congestion during peak hours, while also reducing the majority of harmful emissions from traffic.
I would finally like to add that the Liberals, supported by the Group of the European People's Party (Christian Democrats) and European Democrats and many other fellow Members, would like to continue the debate on the basic elements of the directive. In other words, we support the flexible, pragmatic position which was approved in the Council and proposed by the European Commission on excluding the self-employed from the directive. I strongly urge you to vote in favour of this.
on behalf of the Verts/ALE Group. - (DE) Madam President, the concern throughout the world and all the measures currently being taken to combat swine flu, like those taken a few years ago against bird flu and BSE, are completely out of proportion to the lack of consideration given to the much higher number of deaths on the roads. Forty thousand people die every year on the roads of the European Union. Large numbers of people are injured or permanently disabled. All of this is simply accepted, as if it were an act of God.
Everyone knows that a disproportionate number of lorries is involved in serious road accidents. The main causes are speed, overtiredness and alcohol. This directive is a move towards ensuring that drivers do not become overtired. Not only driving times, which are monitored using the tachograph, but also loading and unloading times should now be considered as working time for everyone. This is the right solution. If a driver has been working for several hours before he climbs behind the steering wheel of a 40-tonne truck, he is already tired and will find it difficult to concentrate. For me it is completely incomprehensible that this regulation should only apply to drivers who are employed by others and are not self-employed. The only excuse is that it is more difficult to monitor the working time of self-employed people. This may be true, but does a self-employed driver present a smaller risk behind the steering wheel when he is overtired?
Madam President, we need to reject this proposal from the Commission for three clear reasons. Firstly, they argue that Regulation (EC) No 561/2006, on driving and rest time, covers everyone and therefore there is no problem excluding the self-employed. This is wrong. Driving time represents only half - on average - of the working time of a driver. Those not covered could indeed end up working 86 hours per week, every week of the year.
Secondly, the hundreds of thousands of drivers driving vehicles of less than 3.5 tonnes are not covered by the Regulation. Worse still, if they are excluded from this directive there will be no limits at all on their working time.
Thirdly, the Commission makes a distinction between self-employed and 'false' self-employed, and says it does this because you cannot inspect or control the working time of the self-employed. If that is so, how will they control the working time of the 'false' self-employed? This is an abdication of responsibility and an open invitation to unscrupulous employers to constantly search for new forms of 'false' self-employment to avoid the law. We need to reject this proposal from the Commission.
(FI) Madam President, firstly I wish to thank Commissioner Tajani for having done a really excellent job and who, in his speech just now, very commendably pointed out that this is not about safety and the number of hours spent driving so much as the number of hours spent working.
We have to respect the fact that in Europe there are small and medium-sized enterprises that do their work and create jobs, and this would be a slap in the face for small-scale entrepreneurs, especially in the current economic situation. Two weeks or so ago we had a fierce debate here on how small and medium-sized enterprises keep the entire European economy going. Now we face the practical issue of whether we should support them or not. What Commissioner Tajani stated here is what we should be monitoring and what we need to do to ensure that these self-employed drivers can continue working after the hours they have spent driving.
Madam President, ladies and gentlemen, I would like to reassure those Members who have expressed concerns regarding the text we are debating. Road safety is definitely not at stake, I repeat, it is one of my priorities to fight to reduce the number of road accidents.
I think we should not confuse working time with driving time. I can well appreciate what you have said: a self-employed worker can work first and then be tired when he gets behind the wheel, but I do not think that a self-employed worker can be controlled in any job. Obviously, the self-employed worker is also aware of what he is doing, he can even load a lorry and wait and rest for two, three, or four hours, and then get back behind the wheel in an excellent condition as regards safety.
It is in fact very difficult to control any kind of self-employed worker, artisan or small entrepreneur. What is more, these are the men and women who represent the backbone of the EU economy.
Having said this, we are concerned with guaranteeing the health and safety of employees and of those workers who appear to be self-employed, but for all intents and purposes are employees. That is why the Commission - and I think the rapporteur shares our position on this - wants to bring the activities of 'false' self-employed workers under legislative control too.
So this is, I believe, an important signal, this legislation meets real requirements, and I think it right to emphasise again how important it is to make further progress in this area. That is why I would ask the Socialist Group in the European Parliament and the Group of the Greens/European Free Alliance to reflect on the comments that have been made and to understand that, as far as the Commission is concerned, road safety is and will remain a priority, but that this legislation does not cover that sector, rather it is aimed at better regulating the working time above all of road transport workers, and to assimilate the 'false self-employed' to 'employees' because in reality they are not self-employed workers, but de facto employees.
So then, may I reassure again all those who have expressed concerns, because I believe that the text that may be adopted is a good text, heading in the general direction of the interests of European citizens.
rapporteur. - (EL) Madam President, I thank the Commissioner for his clear speech and his ex-post clarifications, by which I mean his assurance to the Members that his main objective is road safety and, at the same time, to safeguard the competitiveness of the European economy and support small and medium-sized enterprises. I thank all my fellow Members for their views and I would point out that this is precisely the dialogue that we want to leave open by voting against Amendment 54 rejecting the Commission's proposal. I therefore call on all my fellow Members to reject Amendment 54, so that the dialogue remains open and we can help workers who are being exploited and who claim to be 'false' self-employed persons. We want to help improve employment in road transport with full safeguarding of road safety under the regulation that covers everyone and of working times under the directive before us.
I should like to remind the Members that I have sent them an article from a German newspaper which makes clear from the examples given that the risk during driving is not from excessive work, but from poor use of the time which each person has at his disposal, regardless of whether he is employed or self-employed, which is, in fact, irrelevant. What is important is how each person takes responsibility for his actions and drives in such a way as to behave as a mature person who is conscious of his obligations within society as a whole. We shall not achieve this by raising obstacles to work. In referring to the building industry, Mr Cremers revealed the intention of all those who are supporting these views in the run-up to the elections.
The debate is closed.
The vote will take place on Tuesday 5 May 2009.